Title: Richard Ware to Thomas Jefferson, 20 April 1819
From: Ware, Richard
To: Jefferson, Thomas


          
            Respected Friend
            Philadela April 20th 1819
          
          I received Your letter throug the hands of Dr Cooper tated the 9 inst as a particular favour & should of answerd it immediateley but particularley wishing to inform You the result of my geting A Brickmaker has  detaind me from it until now here Bricklayers & makers are two distint distinct business & to get bricks made is the Onley difficuly difficulty in the way & that I have  know doubt I Shall in a few days be able to inform You I have araged I have been ast by the bricklayer weather the 11: D. 50 C included the work & all of the meteriels Of the wall but I  was not able to inform him but I told him that I was sure the fair prices wou be would be paid, I am afinising a small job out of town wich will be done in 10 days & at the same time I am prepairing my tools & expect the thing will be all aranged in a few days but I shall write again by the time this comes to hand to insure You more fulley
          
            Yours Very Verry Respectfully
            Richd Ware
          
        